156 F.3d 1245
98 CJ C.A.R. 4585
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Gwendolyn Marie WILSON, Plaintiff-Appellant,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Social SecurityAdministration and First Security Bank,Defendants-Appellees.
No. 98-2054.
United States Court of Appeals, Tenth Circuit.
Sept. 1, 1998.

Before SEYMOUR, Chief Judge, BRORBY and BRISCOE, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a); 10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
Plaintiff Gwendolyn Marie Wilson, appearing pro se, filed a nebulous complaint alleging federal fraud and extortion.  The district court dismissed the complaint as unintelligible after giving plaintiff time to amend it to state a claim.  Ms. Wilson appeals and we affirm.


4
We construe liberally the pleadings of pro se litigants.  See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.1991).  "We review de novo a district court's dismissal of a cause of action for failure to state a claim upon which relief can be granted."  Chemical Weapons Working Group, Inc.  (CWWG) v. United States Dep't of the Army, 111 F.3d 1485, 1490 (10th Cir.1997).


5
Ms. Wilson's complaints are anomalous and obscure.  We agree with the district court that Ms. Wilson's assertions are incoherent and fail to state a claim for which relief can be granted.


6
We AFFIRM the judgment of the district court for substantially the reasons stated by the court in its order dated January 28, 1998.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, or collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3